DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 09/21/2021.  Applicant’s application is a CIP of 14/859,241.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 15, 23 are currently amended in Applicant’s submission.  Claims 1-30 are pending.

Response to Amendments/Arguments
Applicant’s arguments received on 09/21/2021 regarding the 35 U.S.C. 103 rejection
Applicant’s arguments received on 09/21/2021 regarding the 35 U.S.C. 101 rejection of claims 1-30 have been fully considered but they are not persuasive.  The amended limitations of making selections on the interface page and updating the display based on those selections are being interpreted as merely using a computer as a tool to perform an abstract idea or use of a computer in its ordinary capacity based on MPEP 2106.05(f).  For example, selecting an option from the graphical user interface and updating the display is considered similar to the example in MPEP 2106.05(f) of Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) in which generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components is considered using the computer in its ordinary capacity.  For the claims at issue in that decision, a menu could be displayed to a user and then another menu could be generated “in response to and comprised of the selections made” which is similar to Applicant’s making selections on the interface page and updating the display in response to those selections.  In that decision the court noted that the claims “do not claim a particular way of programming or designing the software to create menus that have these features, but instead merely claim the resulting systems” and “are not directed to a specific improvement in the way computers operate.”  Applicant’s claims similarly focus on a resulting display screen of information without any particular programming.  The inclusion alone of an interactive interface or graphical user interface does not necessary remove a claim from the reach of the abstract idea inquiry.  Decisions in Intellectual Ventures I LLC v. Capital One Bank (USA) (‘382 patent) (Fed. Cir. 2015), Intellectual Ventures I LLC. v. Capital One Financial Corp., (‘081 patent) (Fed. Cir. 2017), Intellectual Ventures I LLC v. Erie Indemnity Co. (‘002 patent) (Fed. Cir. March 7, 2017), and University of Florida Research v. General Electric (Fed. Cir. 2019) addressed in part examples of user interfaces that did not go beyond a generic interface or “apply it on a computer”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, claims 1-30 pass Step 1.
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of monitoring performance of a service by displaying information including a service identifier, an entity that performs the service, and a key performance indicator (KPI) value of the service.  The limitations that recite an abstract idea are indicated in bold below:


causing display of a service-specific interface page in accordance with the received identification, the interface page being repeatedly refreshed to provide a current representation of the service and including: 
a service portion including an identifier of the particular service; 
a service relationship portion graphically representing a relationship between the particular service and one or more other services of the plurality of services
a key performance indicator (KPI) portion including a plurality of interactive KPI entries; and
an entity portion including a plurality of interactive entity entries; 
wherein each entity entry corresponds to an entity from among the one or more entities that perform the service, each of the one or more entities having a stored entity definition that identifies machine data produced by or about the entity, the machine data produced by one or more components within an information technology environment and reflecting activity within the information technology environment; and 
wherein each KPI entry corresponds to a KPI defined by a search query that derives a value from machine data identified in one or more of the entity definitions, the value indicative of a performance measure of the service; 
responsive to user input identifying another service of the one or more other services in the service relationship portion, causing the display of the service-specific interface page to be modified to present an identification of the other service in the service portion, a relationship between the other service and one or more additional services of the plurality of services in the service relationship portion, a second plurality of interactive KPI entries in the KPI portion and a second plurality of interactive entity entries in the entity portion; and 
responsive to user input selecting one of the second plurality of interactive KPI entries in the KPI portion, causing display of a subset of the second plurality of interactive entity entries in the entity portion, wherein each interactive entity entry in the subset represents an entity that performs the other service and is related to a KPI represented by the selected KPI entry.

The limitations for displaying performance measures of services based on chosen services and KPIs fall under the abstract idea subject matter grouping of certain methods of organizing human activity because performance monitoring of a service between a service provider and users of the service relates to business relations or obligations between the service provider and users.  The performance monitoring can also be considered a fundamental practice of service providers.  The performance of the claim limitations using a generic computer system comprising one or more processors does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)). 
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of an “interface page” and “a computer system comprising one or more processors” to implement the abstract idea are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer.  For example, the interface is recited for the function of displaying performance measure information about an IT environment and updating the displayed information when a different service or KPI is selected which amounts to using a computer as a tool to perform an abstract idea or use of a computer in its ordinary capacity based on MPEP 2106.05(f).  Similar to other examples regarding claims reciting limitations to interfaces or graphical user interfaces, Applicant’s interface similarly lacks implementation details (see e.g., Intellectual Ventures I v. Erie ‘002 patent Fed. Cir. 2017) and simply reciting “interactive” to generically indicate computerization (i.e., “apply it on a computer”) is also not meaningful; see e.g., Intellectual Ventures I v. Cap. One Bank ‘382 patent Fed. Cir. 2015; also see Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016)).  For the claims at issue in the Apple, Inc. v. Ameranth decision, a menu could be displayed to a user and then another menu could be generated “in response to and comprised of the selections made” which is similar to Applicant’s making selections on the interface page and updating the display in response to those selections.  In that decision the court noted that the claims “do not claim a particular way of programming or designing the software to create menus that receiving an identification of a service having a stored service definition from among a plurality of service definitions, the stored service definition identifying one or more entities that perform the service” to communicate which service to display monitoring information about amounts to mere data gathering which is insignificant extra-solution activity (see MPEP 2106.05(g)).  The additional elements describing what is meant by a displayed entity entry and a displayed KPI entry and thus limiting the monitoring to particular information (i.e., “wherein each entity entry corresponds to an entity from among the one or more entities that perform the service, each of the one or more entities having a stored entity definition that identifies machine data produced by or about the entity, the machine data produced by one or more components within an information technology environment and reflecting activity within the information technology environment; wherein each KPI entry corresponds to a KPI defined by a search query that derives a value from machine data identified in one or more of the entity definitions, the value indicative of a performance measure of the service“) are considered limitations that merely indicate a field of use or technological environment in which to apply the abstract idea (see MPEP 2106.05(h)).  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and generally linking to a particular technological environment or field of use.  Accordingly, these 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and generally linking to a particular technological environment or field of use which cannot provide an inventive concept.  For the receiving step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Also, the generically claimed interface for the function of displaying information and updating the display is considered well-understood, routine and conventional because it is similar to the generic interfaces addressed in the court decisions mentioned above (e.g., Intellectual Ventures I LLC v. Erie ‘002 patent Fed. Cir. 2017 Intellectual Ventures I LLC v. Cap. One Bank ‘382 patent Fed. Cir. 2015); Intellectual Ventures I LLC v. Cap. One Fin. Corp. ‘081 patent Fed. Cir. 2017 and Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016)).  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale Intellectual Ventures I LLC. v. Capital One Financial Corp., (‘081 patent) (Fed. Cir. 2017) the court concluded that a limitation of “a component that detects modification of the data in the dynamic document via the user interface, and in response thereto modifies a data component in an XML document” was not a meaningful limitation.  Similarly, Applicant’s interface function of accepting user input and making an update or change is not viewed as a meaningful limitation. Therefore, the additional elements of the dependent claims do not impose any meaningful limits on practicing the abstract idea and do not provide an inventive concept.    
Claims 15-22 (directed to a system) and claims 23-30 (directed to non-transitory computer readable storage medium) recite limitations similar to those recited in method claims 1-14 and therefore the same analysis above with respect to claims 1-14 also applies to these claims.  Independent claims 15 and 22 recites additional elements of memory, processing device, and computer readable storage medium which are recited at a high level of generality.  The conclusions above regarding the other computer components recited at a high level of generality also apply to these claims.  
Applicant’s claims are not patent-eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tormasov et al US 7,383,327 B1 Management of Virtual and Physical Servers Using Graphic Control Panels (Fig. 4 GUI console for system monitoring – Left panel displays tree structure reflecting services 402 available for monitoring).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683